DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
Response to Amendment
Applicant amendment filed 11/03/2022 has been entered and is currently under consideration.  Claims 11-22 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2017/0015045 of record) hereinafter Yamaguchi in view of Aihara et al. (US 2016/0158978 of record) hereinafter Aihara.
Regarding claim 11, Yamaguchi teaches:
An imprinting apparatus (imprint apparatus 100) comprising:
a resin fluid dispenser configured to supply resin fluid onto a substrate (supply unit 7, imprint material 6, substrate 4; [0037]);
a template stage configured to support a template (mold stage 2);
an imaging device configured to capture an image of a resin layer formed on a region of the substrate with the resin fluid supplied from the resin fluid dispenser (measurement unit 40; [0053]); and
a control circuit (control unit 8) including:
a luminance calculation unit configured to determine a distribution of luminance values in the region in the captured image (processor 48; [0053]);
a storage unit that stores a relationship between a thickness of a resin layer and a luminance value (control unit 8; [0053, 0062]); and
a film thickness calculation unit configured to determine a thickness distribution of the resin layer based on the relationship stored in the storage unit and the determined distribution of luminance values (control unit 8; [0053, 0062]), the control circuit configured to:
determine a resin fluid supply condition to form a resin layer in a predetermined thickness range, based on the determined thickness distribution ([0060-0066]); and
control the resin fluid dispenser to supply resin fluid in accordance with the determined resin fluid supply condition ([0060-0066]).
determine a luminance distribution in the region in the captured image ([0060-0066]);
determine a thickness distribution of the resin layer based on a relationship between a thickness of a resin layer and a luminance and the determined luminance distribution ([0060-0066]);
determine a resin fluid supply condition to form a resin layer in a predetermined thickness range, based on the determined thickness distribution ([0060-0066]); and
control the resin fluid dispenser to supply resin fluid in accordance with the determined resin fluid supply condition ([0060-0066]).
Yamaguchi does not teach an imaging device provided above the template stage.
In the same field of endeavor regarding imprint apparatus, Aihara teaches an imaging device and light source located above the template stage for the motivation of determining the normality/abnormality of imprint processing (Fig 1: observation unit 9, light source 8; [0007, 0033-0034]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the imaging device and light source as taught by Yamaguchi to be located above the template stage in order to determine the normality/abnormality of imprint processing.
Regarding claim 12, Yamaguchi in view of Aihara teaches the apparatus of claim 11.
Yamaguchi further teaches wherein the thickness distribution indicates a first subregion in the region of the first substrate having a first thickness and a second subregion in the region of the first substrate having a second thickness greater than the first thickness (Fig 13d: [0060-0066]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 13, Yamaguchi in view of Aihara teaches the apparatus of claim 12.
Yamaguchi does not explicitly recite wherein the resin fluid supply condition includes a first drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the first subregion and a second drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the second subregion, the second drive voltage being greater than the first drive voltage.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 14, Yamaguchi in view of Aihara teaches the apparatus of claim 12.
Yamaguchi does not explicitly recite wherein the resin fluid supply condition includes a first frequency of a first drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the first subregion and a second frequency of a second drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the second subregion, the second frequency being greater than the first frequency.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 15, Yamaguchi in view of Aihara teaches the apparatus of claim 12.
Yamaguchi does not explicitly recite wherein the resin fluid supply condition includes a first speed of movement of the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the first subregion and a second speed of the movement of the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the second subregion, the second speed being less than the first speed, the movement of the resin fluid dispenser being along a substrate surface.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 16, Yamaguchi in view of Aihara teaches the apparatus of claim 12.
Yamaguchi further teaches wherein the resin fluid supply condition includes a first amount of fluid resin supply per unit area when supplying the resin fluid onto a subregion corresponding to the first subregion and a second amount of fluid resin supply per the unit area when supplying the resin fluid onto a subregion corresponding to the second subregion, the second amount being greater than the first amount (Fig 13d: [0060-0066]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 17, Yamaguchi in view of Aihara teaches the apparatus of claim 12.
Yamaguchi further teaches wherein the resin fluid supply condition includes a first fluid resin drop location when supplying the resin fluid onto a subregion corresponding to the first subregion and a second fluid resin drop location when supplying the resin fluid onto a subregion corresponding to the second subregion (Fig 13d: [0060-0066]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 18, Yamaguchi in view of Aihara teaches the apparatus of claim 11.
Yamaguchi further teaches wherein the resin layer formed on the region of the first substrate is a solidified resin layer ([0060-0066]).
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 19, Yamaguchi in view of Aihara teaches the apparatus of claim 11.
Yamaguchi does not explicitly recite wherein the relationship includes a first relationship between a thickness of a resin layer and a luminance in a case where an under layer of the resin layer is formed of a first material and a second relationship between a thickness of a resin layer and a luminance in a case where an under layer of the resin layer is formed of a second material different from the first material.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 20, Yamaguchi in view of Aihara teaches the apparatus of claim 11.
Yamaguchi does not explicitly recite wherein the relationship includes a first relationship between a thickness of a resin layer and a luminance in a case where an illumination light used to capture the image has a first wavelength profile and a second relationship between a thickness of a resin layer and a luminance in a case where the illumination light used to capture the image has a second wavelength profile different from the first wavelength profile.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 21, Yamaguchi in view of Aihara teaches the apparatus of claim 11.
Aihara further teaches a light source configured to irradiate the substrate via the template ([0033]), wherein the imaging device captures the image of the resin layer via the template ([0034, 0047]).
Regarding claim 22, Yamaguchi in view of Aihara teaches the apparatus of claim 11.
Yamaguchi further teaches wherein the film thickness calculation unit determines the thickness distribution of the resin layer after being cured or solidified (Fig 5; [0049, 0062]).
Response to Arguments
Applicant's arguments filed 11 have been fully considered but they are not persuasive.
Applicant arguments are moot in light of the new grounds of rejection.
For at least the above reasons, the application is not in condition for allowance.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                                     /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743